Title: From George Washington to William Livingston, 2 June 1779
From: Washington, George
To: Livingston, William


        
          Dr Sir
          Head Quarters Middle Brook [2] June 1779
        
        General Greene has informed me that he addressed your Excellency some time since upon the subject of Waggons, and suggested that it would be necessary, owing to the difficulties of procuring them in the ordinary way, for the Legislature to authorise Col. M. Foreman to impress them in cases of exigency. I would take the liberty to add, that it appears to me indispensibly necessary for the several Legislatures to give their earliest attention to this subject—and to adopt measures, from which supplies of Waggons may be derived in times of emergency and if this is not done, there is every reason to apprehend that the movements of the Army will be frequently impeded and sometimes found impracticable. We have already experienced great inconveniencies on this head and from the unhappy depreciation of our money, they will most probably increase. I most heartily recommend the subject to your Excellencies consideration and as you will readily perceive that the success and even security of an Army in a variety of cases may depend upon the rapidity with which it may be able to move, I am persuaded it will have every proper countenance and support on your part. The desultory kind of War, which the enemy seem determined to persue, is a further cogent reason for the Legislatures interposing with their authority in the case. I have the honor to be With sentiments of respect & regard Yr Excellency’s Mo. Obet Servt
        
          Go: Washington
        
      